Title: To George Washington from Tobias Lear, 19 June 1795
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Georgetown [D.C.] June 19th 1795
          
          I have been duly honored with your respected favor of the 15th instant, and shall, agreeably to your wishes, invest the balance in my hands in the Stock of Alexandria Bank as soon as a proper opportunity of doing it shall offer. I have been expecting a fall; but as the time of dividend draws so near I doubt whether they will be much below the principal & 4½ pr Cent Interest— and if they are to be had for about that price I shall buy.
          I pray that my best respects may be made acceptable to Mrs Washington and good wishes to the family—being very truly— and with the most perfect respect, my dear Sir, Your obliged & grateful friend
          
            Tobias Lear.
          
        